Kulik, J.
¶14 (dissenting) — I agree with the majority’s conclusion that the Supreme Court’s reasoning in In re Marriage of Cabalquinto, 100 Wn.2d 325, 669 P.2d 886 (1983) is equally applicable to transgender persons. Cabalquinto held that a trial court cannot restrict a parent’s rights based on sexual orientation, and the majority here extends that holding to transgender persons. See id. at 329. However, the trial court erred by doing exactly what the majority here prohibits—the court awarded primary residential placement to Tracy based on Robbie’s trans*353gender status. This is a manifest abuse of discretion and, therefore, I respectfully dissent.
¶15 As the majority states, we review challenged findings of fact for substantial evidence. In re Marriage of Vander Veen, 62 Wn. App. 861, 865, 815 P.2d 843 (1991). And we do not engage in fact finding or determine witness credibility. However, an abuse of discretion is found if the trial court applies the wrong legal standard or bases its ruling on an erroneous view of the law. State v. Lord, 161 Wn.2d 276, 283-84, 165 P.3d 1251 (2007) (citing Mayer v. Sto Indus., Inc., 156 Wn.2d 677, 684, 132 P.3d 115 (2006)).
¶16 The trial court’s Findings of Fact (FF) 2.21 X provides: “The impact of gender reassignment surgery on the children is unknown.” Clerk’s Papers (CP) at 534. But the trial court’s other findings refute the assertion that substantial evidence supports FF 2.21 X. Contrary to the unrebutted expert opinion of Dr. Walter Bochting, the court found that the impact of the gender reassignment surgery on the children was unknown. Dr. Bochting is a national expert in transgender parenting. He presented uncontradicted testimony that transgender status does not ultimately have an impact on the parent’s ability to parent.
¶17 The court found that the children had approximately equal relationships with each parent. Significantly, the court made no finding that Robbie’s transgender status endangered the physical, mental, or emotional health of the children. And, the trial court found that Robbie was the more nurturing parent. CP 533; FF 2.21 N.
¶18 The guardian ad litem (GAL) conducted an exhaustive investigation. He interviewed 23 lay witnesses and 15 professional and expert witnesses, and prepared a 214-page report. The court found that the GAL had done a thorough job and had performed his role in an exemplary way. CP 532; FF 2.211.
¶19 The GAL testified that Robbie was the primary parent based on sabbaticals and involvement with the children on a day-to-day basis. The GAL concluded that *354Robbie was the more nurturing and engaged parent, and he recommended that the court designate Robbie as the primary residential parent. The GAL also concluded that Tracy had always been the secondary parent. Another expert, Dr. Paul Wert, the court-appointed psychologist, stated that psychologically and emotionally, Robbie was capable of continuing to extensively parent.
¶20 The trial court also erroneously based its decision to place the children with Tracy on a misreading of RCW 26.09.187(3)(a)(i). Under this statute, the greatest weight shall be given to the “relative strength, nature, and stability of the child’s relationship with each parent.” RCW 26.09.187(3)(a)(i). Here, the trial court found a lack of stability based on Robbie’s transgender status. “The respondent has indicated she will be undergoing sexual reassignment surgery sometime in the very near future. Said surgery may be everything respondent has hoped for, or it may be disastrous. No one knows what is ahead.” CP at 534; FF 2.21 U.
¶21 However, the statute requires a review of the stability of the child’s relationship with the parent—not a review of whether the parent may have a surgery that impacts the parent. The trial court’s conclusion that Robbie’s life was not stable because of her planned surgery was directly and impermissibly related to Robbie’s transgender status. And again, there was no evidence and no finding that Robbie’s transgender status would cause any harm or detriment to the children.
¶22 Moreover, the proper test of parental fitness is the present condition of the parent. The court’s speculation about the future is not an appropriate basis for awarding custody. See In re Marriage of Nordby, 41 Wn. App. 531, 534, 705 P.2d 277 (1985); In re Custody of Stell, 56 Wn. App. 356, 368, 783 P.2d. 615 (1989).
¶23 Finally, the trial court itself recognized that Robbie’s transgender status caused no harm to the children when it placed no restrictions on Robbie’s visitation with the children. The court agreed that the children’s relationships *355with each parent were approximately equal. Apparently, the only difference between the parents was that Robbie, the primary parent, planned to have gender reassignment surgery.
¶24 “A trial court abuses its discretion when its decision is manifestly unreasonable or based on untenable grounds.” In re Parentage of J.H., 112 Wn. App. 486, 492, 49 P.3d 154 (2002). One parent’s transgender status is not a tenable ground upon which to decide residential placement.
¶25 Accordingly, I respectfully dissent.
Review denied at 163 Wn.2d 1050 (2008).